Filed 9/23/20 P. v. Delatorre CA2/3
Opinion on remand from Supreme Court
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule
8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                      SECOND APPELLATE DISTRICT

                                  DIVISION THREE

THE PEOPLE,                                                         B304445

        Plaintiff and Respondent,                                   (Los Angeles County
                                                                    Super. Ct. No. GA106172)
        v.

JAIME DELATORRE,

        Defendant and Appellant.



     APPEAL from an order of the Superior Court of Los
Angeles County, Cathryn F. Brougham, Judge. Affirmed.
     Richard B. Lennon, under appointment by the Court of
Appeal, for Defendant and Appellant.
     No appearance for Plaintiff and Respondent.
                   _________________________
       Appellant Jaime Delatorre appeals the trial court’s order
denying his request for additional custody credit. We affirm the
court’s order.
                  PROCEDURAL BACKGROUND
       In April 2017, in Los Angeles County Superior Court case
No. GA100963, Delatorre was convicted of assault with a deadly
weapon (Pen. Code, § 245, subd. (a))1 and was placed on probation
for five years, on the condition he serve one year in jail.
       On August 26, 2019, in Los Angeles County Superior Court
case No. GA106172, Delatorre pled nolo contendere to being a
felon in possession of a firearm (§ 29800, subd. (a)(1)) and
admitted suffering a prior “strike” conviction in case
No. GA100963. (§§ 1170.12, subds. (a)–(d), 667, subds. (b)–(i).)
The trial court sentenced Delatorre to the low term of sixteen
months in prison, doubled pursuant to the Three Strikes law. It
awarded him 78 days of credit, comprised of 39 days of actual
credit and 39 days of conduct credit. It also imposed various fines
and fees. Probation was revoked in the prior strike case,
No. GA100963. On that matter, the court imposed a concurrent
two-year term, and awarded 404 days of actual credit and 39
days of conduct credit, for a total of 443 days.
       On December 23, 2019, acting in propria persona, Delatorre
requested that the trial court award an additional 404 days of
actual credit in case No. GA106172. On January 6, 2020, the
trial court denied the motion, finding that the conduct credits had
been correctly calculated.
       Delatorre timely appealed.



1    All further undesignated statutory references are to the
Penal Code.



                                2
                            DISCUSSION
       After review of the record, Delatorre’s court-appointed
counsel filed an opening brief that raised no issues, and
requested that this court conduct an independent review of the
record pursuant to People v. Wende (1979) 25 Cal.3d
436. Appellant was advised that he had 30 days to submit by
brief or letter any contentions or argument he wished this court
to consider. We have received no response.
       The trial court properly denied Delatorre’s motion.
Regarding case no. GA106172, Delatorre was arrested on July 19,
2019. He was sentenced on August 26, 2019. Thus, he was
entitled to 39 days of actual custody credit, which the court
awarded. (See § 2900.5.) The court also awarded 39 days of
conduct credit (§ 4019, subd. (f).) Delatorre was not entitled to an
additional 404 days of credit in case No. GA106172. The 404
actual credit days awarded in case No. GA100963 are not
applicable to case no. GA106172.
       We have examined the record, and are satisfied no arguable
issues exist and Delatorre’s attorney has fully complied with the
responsibilities of counsel. (People v. Kelly (2006) 40 Cal.4th 106,
126; People v. Wende, supra, 25 Cal.3d at pp. 441–442.)




                                 3
                        DISPOSITION
    The order is affirmed.
    NOT TO BE PUBLISHED IN THE OFFICIAL
REPORTS




                                EDMON, P. J.


We concur:




                LAVIN, J.




                DHANIDINA, J.




                       4